Title: To Thomas Jefferson from Caspar Wistar, 27 December 1803
From: Wistar, Caspar
To: Jefferson, Thomas


               
                  Dr Sir
                     
                  Philada. Decr. 27. 1803
               
               I sincerely regret the trouble I am obliged to give you, but the inclosed were directed by the Society to be forwarded to you with a request that they might be transmitted to Mr Levingston—
               With the warmest wishes for your health & happiness I am most respectfully your friend & servt
               
                  C. Wistar Junr.
               
            